Case 3:19-cv-00293-DJH-CHL Document 20 Filed 08/28/19 Page 1 of 1 PageID #: 1189




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

     TAMERA METCALF,                                                                     Plaintiff,

     v.                                                   Civil Action No. 3:19-cv-293-DJH-CHL

     PRUDENTIAL INSURANCE COMPANY
     OF AMERICA DISABILITY
     MANAGEMENT SERVICES,                                                              Defendant.

                                              * * * * *

                                               ORDER

             Plaintiff Tamara Metcalf1 and Defendant The Prudential Insurance Company of America2

 have filed a joint stipulation of dismissal with prejudice signed by all parties who have appeared.

 (Docket No. 19) Accordingly, and the Court being otherwise sufficiently advised, it is hereby

             ORDERED that this action stands DISMISSED with prejudice pursuant to Federal Rule

 of Civil Procedure 41(a)(1)(A)(ii) and is STRICKEN from the Court’s active docket.
     August 27, 2019




                                                           David J. Hale, Judge
                                                        United States District Court




 1
   The parties informed the Court that the plaintiff’s name is currently misspelled in the docket.
 The plaintiff’s name is currently “Tamera Metcalf” and it should be listed as “Tamara Metcalf.”
 (D.N. 19)
 2
   The parties informed the Court that the defendant’s name is listed incorrectly in the docket. The
 defendant’s name is currently “Prudential Insurance Company of America Disability Management
 Services” and it should be “The Prudential Insurance Company of America.” (D.N. 19)
